Exhibit 99.1 Condensed Consolidated Interim Financial Statements (Expressed in Canadian Dollars) MEDICURE INC. Three and Six months ended November 30, 2012 (Unaudited) In accordance with National Instruments 51-102 released by the Canadian Securities Administrators, the Company discloses that its auditors have not reviewed the unaudited financial statements for the three and six months ended November 30, 2012. MEDICURE INC. Condensed Consolidated Interim Statements of Financial Position (expressed in Canadian dollars) Unaudited Note November 30, 2012 May 31, 2012 Assets Current assets: Cash $ $ Accounts receivable 4 Inventories 5 Prepaid expenses Total current assets Non-current assets: Property and equipment Intangible assets 6 Total non-current assets Total assets $ $ Liabilities and Deficiency Current liabilities: Accounts payable and accrued liabilities 11 (b) $ $ Accrued interest on long-term debt 7 Current portion of long-term debt 7 - Total current liabilities Non-current liabilities Long-term debt 7 Royalty obligation 7 Total non-current liabilities Total liabilities Deficiency: Share capital 8 Contributed surplus Accumulated other comprehensive income (19,470 ) Deficit (124,093,187 ) (123,303,052 ) Total deficiency (2,733,087 ) (1,820,673 ) Going concern 2 (c) Commitments and contingencies 10 Total liabilities and deficiency $ $ See accompanying notes to the condensed consolidated interim financial statements. - 1 - MEDICURE INC. Condensed Consolidated Interim Statements of Net (Loss) Income and Comprehensive (Loss) Income (expressed in Canadian dollars) Unaudited Three months Three months Six months Six months ended ended ended ended Note November 30, 2012 November 30, 2011 November 30, 2012 November 30, 2011 Revenue Product sales, net 9 $ Cost of goods sold 5 & 6 Gross Profit Expenses Selling, general and administrative 11 (b) Research and development 11 (b) (Loss) income before the undernoted (346,554 ) (510,944 ) Other income: Gain on settlement of debt 7 - - - (23,931,807 ) Finance costs (income): Finance income (29 ) (198 ) (105 ) (374 ) Finance expense Foreign exchange loss, net Net (loss) income $ ) $ $ ) $ Translation adjustment (122,279 ) Comprehensive (loss) income $ ) $ $ ) $ Basic and diluted (loss) income per share (0.04 ) (0.06 ) Weighted average number of common shares used in computing basic (loss) income per share Weighted average number of common shares used in computing fully diluted (loss) income per share See accompanying notes to the condensed consolidated interim financial statements. - 2 - MEDICURE INC. Condensed Consolidated Interim Statements of Changes in Deficiency (expressed in Canadian dollars) Unaudited Cumulative Share Contributed Translation Note Capital Surplus Account Deficit Total Balance, May 31, 2011 $ $ $ ) $ ) $ ) Net income for the six months ended November 30, 2011 - - - Other comprehensive income for the six months ended November 30, 2011 - - - Transactions with owners, recorded directly in equity Issuance of common shares 8 (b) - - - Share-based payments 8 (c) - - - Total transactions with owners - - Balance, November 30, 2011 $ ) $ ) Balance, May 31, 2012 $ ) $ ) Net loss for the six months ended November 30, 2012 - - - (790,135 ) Other comprehensive loss for the six months ended November 30, 2012 - - ) - (122,279 ) Balance, November 30, 2012 $ $ $ ) $ ) $ ) See accompanying notes to the condensed consolidated interim financial statements. - 3 - MEDICURE INC. Condensed Consolidated Interim Statement of Cash Flows (expressed in Canadian dollars) Unaudited Six months Six months ended ended Note November 30, 2012 November 30, 2011 Cash provided by (used in): Operating activities: Net (loss) income for the period $ ) $ Adjustments for: Gain on settlement of debt 7 - (23,931,807 ) Amortization of property and equipment Amortization of intangible assets 6 Stock-based compensation 8 (c) - Write-down of intangible assets 6 Finance expense Unrealized foreign exchange (gain) loss (3,112 ) Change in the following: Accounts receivable (26,116 ) Inventories (248,872 ) (112,231 ) Prepaid expenses (99,274 ) Accounts payable and accrued liabilities (73,582 ) (207,222 ) Interest paid 7 (137,258 ) (78,390 ) Debt issuance costs 7 - (70,240 ) Royalties paid 7 (40,887 ) (27,860 ) Cash flows (used in) from operating activities (864,058 ) Investing activities: Acquisition of property and equipment (3,108 ) (1,488 ) Acquisition of intangible assets 6 (5,725 ) (15,487 ) Cash flows used in investing activities (8,833 ) (16,975 ) Financing activities: Share issuance costs 8 (b) - (34,166 ) Proceeds from long-term debt 7 - Repayments of long-term debt 7 - (4,750,000 ) Debt settlement costs 7 - (164,308 ) Cash flows from financing activities - Foreign exchange (loss) gain on cash held in foreign currency (3,257 ) (Decrease) increase in cash (876,148 ) Cash, beginning of period Cash, end of period $ $ Supplementary information: Non-cash financing activities: Shares issued on debt settlement 7 - Shares issued for guarantee of long-term debt 7 - See accompanying notes to the condensed consolidated interim financial statements. - 4 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 1.Reporting entity: Medicure Inc. (the "Company") is a company domiciled and incorporated in Canada and as of October 24, 2011 its Common Shares are listed on the TSX Venture Exchange.Prior to October 24, 2011 and beginning on March 29, 2010, the Company's Common Shares were listed on the NEX board of the TSX Venture Exchange.Prior to March 29, 2010, the Company's Common Shares were listed on the Toronto Stock Exchange.The address of the Company's registered office is 2-1250 Waverley Street, Winnipeg, Manitoba, Canada.The Company is a biopharmaceutical company engaged in the research, development and commercialization of human therapeutics. Through its subsidiary Medicure International, Inc., the Company has rights to the commercial product, AGGRASTAT® Injection (tirofiban hydrochloride) in the United States and its territories (Puerto Rico, U.S. Virgin Islands, and Guam). AGGRASTAT, a glycoprotein GP IIb/IIIa receptor antagonist, is used for the treatment of acute coronary syndrome ("ACS") including unstable angina, which is characterized by chest pain when one is at rest, and non-Q-wave myocardial infarction.The Company’s primary ongoing research and development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT®.The Company’s primary, non-AGGRASTAT® research and development activity is TARDOXALTM for the treatment of Tardive Dyskinesia ("TD").This program evolved from the Company’s extensive clinical experience with MC-1, a naturally occurring small molecule, for new chronic medical conditions. 2.Basis of preparation of financial statements: (a)Statement of compliance These condensed consolidated interim financial statements of the Company and its subsidiaries were prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard ("IAS") 34 Interim Financial Reporting and have been prepared using the same accounting policies and methods of application as those used in the Company's audited consolidated financial statements for the year ended May 31, 2012.The condensed consolidated interim financial statements do not include all of the information required for full annual consolidated financial statements and should be read in conjunction with he Company's audited consolidated financial statements for the year ended May 31, 2012. The condensed consolidated interim financial statements were authorized for issue by the Board of Directors on January 25, 2012. (b)Basis of presentation These condensed consolidated interim financial statements have been prepared on the historical cost basis except for the following items in the statement of financial position: · Derivative financial instruments are measured at fair value. · Financial instruments at fair value through profit and loss are measured at fair value. (c)Going concern These condensed consolidated interim financial statements have been prepared on a going concern basis in accordance with IFRS.The going concern basis of presentation assumes that the Company will continue in operation for the foreseeable future and be able to realize its assets and discharge its liabilities and commitments in the normal course of business.There is substantial doubt about the appropriateness of the use of the going concern assumption because the Company had experienced operating losses from incorporation to May 31, 2011 and for the six months ended November 30, 2012 and has accumulated a deficit of $124,093,187 as at November 30, 2012.Management has forecast that it has sufficient working capital through the end of fiscal 2013, however contractual commitments and debt service obligations exceed the company's net cash flows and working capital beginning in early fiscal 2014.The Company’s future operations are dependent upon its ability to grow sales of AGGRASTAT, and/or secure additional capital, which may not be available under favourable terms or at all.If the Company is unable to grow sales or raise additional capital, management will consider other strategies including further cost curtailments, delays of research and development activities, asset divestures and/or monetization of certain intangibles. - 5 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 2.Basis of preparation of financial statements (continued): (c)Going concern (continued) The ability of the Company to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities when due is dependent on many factors, including, but not limited to the actions taken or planned, some of which are described above, which are intended to mitigate the adverse conditions and events which raise doubt about the validity of the going concern assumption used in preparing these financial statements.There is no certainty that the Company’s working capital will be sufficient through fiscal 2013 or that the above described and other strategies will be sufficient to permit the Company to continue as a going concern. The financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate.If the going concern basis was not appropriate for these financial statements, then adjustments would be necessary to the carrying value of assets and liabilities, the reported revenues and expenses, and the statement of financial position classifications used. (d)Functional and presentation currency The financial statements are presented in Canadian dollars, which is the Company's functional currency.All financial information presented has been rounded to the nearest dollar except where indicated otherwise. (e)Use of estimates and judgments The preparation of these condensed consolidated interim financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Areas where management has made critical judgments in the process of applying accounting policies and that have the most significant effect on the amounts recognized in the condensed consolidated interim financial statements include the determination of the Company and its subsidiaries functional currency and the determination of the Company's cash generating units ("CGU") for the purposes of impairment testing. Information about key assumptions and estimation uncertainties that have a significant risk of resulting in a material adjustment to the carrying amount of assets and liabilities with the next financial year are included in the following notes to the financial statements for the year ended May 31, 2012: · Note 3(c)(ii): Valuation of the royalty obligation · Note 3(c)(ii): Valuation of the warrant liability · Note 3(d): Provisions for returns and discounts · Note 3(g)(i): The estimation of accruals for research and development costs · Note 3(g)(ii): The measurement and period of use of intangible assets · Note 3(j)(ii): The assumptions and model used to estimate the value of share-based payment transactions · Note 3(l): The measurement of the amount and assessment of the recoverability of income tax assets - 6 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 3.New standards and interpretations not yet adopted: Certain new standards, interpretations and amendments to existing standards issued by the IASB or the International Financial Reporting Interpretations Committee ("IFRIC") that are not yet effective up to the date of issuance of the Company’s financial statements are listed below.The Company is assessing the impact of these pronouncements on its consolidated results and financial position. The Company intends to adopt those standards when they become effective. IFRS 9 Financial Instruments: Classification and Measurement IFRS 9 (2009) replaces the guidance in IAS 39 Financial Instruments: Recognition and Measurement, on the classification and measurement of financial assets.The Standard eliminates the existing IAS 39 categories of held to maturity, available-for-sale and loans and receivables. Financial assets will be classified into one of two categories on initial recognition: · financial assets measured at amortized cost; or · financial assets measured at fair value. Under IFRS 9 (2010), for financial liabilities measured at fair value under the fair value option, changes in fair value attributable to changes in credit risk will be recognized in other comprehensive income ("OCI"), with the remainder of the change recognized in profit and loss. IFRS 9 (2010) supersedes IFRS 9 (2009) and is effective for annual periods beginning on or after January 1, 2015, with early adoption permitted.For annual periods beginning before January 1, 2015, either IFRS 9 (2009) or IFRS 9 (2010) may be applied. The Company intends to adopt IFRS 9 (2010) in its consolidated financial statements for the annual period beginning on June 1, 2015.The extent of the impact of adoption of IFRS 9 (2010) has not yet been determined. IFRS 10 Consolidated Financial Statements In May 2011, the IASB published IFRS 10, Consolidated Financial Statements. The standard is effective for annual periods beginning on or after January 1, 2013, with earlier application permitted, with .IFRS 10 replaces IAS 27 and Standing Interpretation Committee ("SIC") 12, Consolidation Special Purpose Entities. The consolidation requirements previously included in IAS 27 have been included in IFRS 10, whereas the amended IAS 27 sets standards to be applied in accounting for investments in subsidiaries, joint ventures, and associates when an entity elects, or is required by local regulations, to present separate (non-consolidated) financial statements. IFRS 10 uses control as the single basis for consolidation, irrespective of the nature of the investee, eliminating the risks and rewards approach included in SIC-12. An investor must possess the following three elements to conclude it controls an investee: power over the investee, exposure or rights to variable returns from involvement with the investee, and the ability to use power over the investee to affect the amount of the investor’s returns. IFRS 10 requires continuous reassessment of changes in an investor’s power over the investee and changes in the investor’s exposure or rights to variable returns. The company intends to adopt IFRS 10 in its consolidated financial statements for the annual period beginning on June 1, 2013.The extent of the impact of adoption of IFRS 10 has not yet been determined. - 7 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 3.New standards and interpretations not yet adopted (continued): IFRS 13 - Fair Value Measurement In May 2011, the IASB published IFRS 13 Fair Value Measurement, which is effective prospectively for annual periods beginning on or after January 1, 2013, with earlier application permitted.The disclosure requirements of IFRS 13 need not be applied in comparative information for periods before initial application. IFRS 13 replaces the fair value measurement guidance contained in individual IFRSs with a single source of fair value measurement guidance.It defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, i.e. an exit price. The standard also establishes a framework for measuring fair value and sets out disclosure requirements for fair value measurements to provide information that enables financial statement users to assess the methods and inputs used to develop fair value measurements and, for recurring fair value measurements that use significant unobservable inputs (Level 3), the effect of the measurements on profit or loss or other comprehensive income. IFRS 13 explains how to measure fair value when it is required or permitted by other IFRSs. IFRS 13 does not introduce new requirements to measure assets or liabilities at fair value, nor does it eliminate the practicability exceptions to fair value measurements that currently exist in certain standards. The Company intends to adopt IFRS 13 prospectively in its consolidated financial statements for the annual period beginning on June 1, 2013.The extent of the impact of adoption of IFRS 13 has not yet been determined. Amendments to IAS 1, Presentation of Financial Statements In June 2011, the IASB issued amendments to IAS 1, Presentation of Financial Statements, which is effective for annual periods beginning on or after July 1, 2012, with earlier application permitted.The amendments to IAS 1 require companies preparing financial statements to group together items with OCI on the basis of whether they may be reclassified to the profit and loss section of the income statement.The amendments also reaffirm existing requirements that items in OCI and profit or loss should be presented as either a single statement or two consecutive statements. The intends to adopt the amendments in its consolidated financial statements for the annual period beginning on June 1, 2013.The extent of the impact of adoption of the amendments has not yet been determined. Annual Improvement to IFRSs 2009-2011 Cycle - Various Standards In May 2012, the IASB published Annual Improvements to IFRSs - 2009-2011 Cycle as part of its annual improvements process to make non-urgent but necessary amendments to IFRS effective for annual periods beginning on or after January 1, 2013 with retrospective application. The impending changes that potential have an effect on the Company include: · IAS 1 Presentation of Financial Statements - the changes involve amendments to the presentation and disclosure of comparative information beyond the minimum and the presentation of the opening statement of financial position. · IAS 34 Interim Financial Reporting - the changes involve amendments to the presentation and disclosure of segment assets and liabilities. The Company intends to adopt the amendments to the standards in its consolidated financial statements for the annual period beginning on June 1, 2013.The extent of the impact of the adoption of the amendments has not yet been determined. - 8 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 4.Accounts receivable: November 30, 2012 May 31, 2012 Trade accounts receivable Other accounts receivable As at November 30, 2012, the trade accounts receivable consists of amounts owing from four customers which represent approximately 100 percent (May 31, 2012 - 100 percent) of trade accounts receivable. 5.Inventories: November 30, 2012 May 31, 2011 Unfinished product and packaging materials Finished product During the six months ending November 30, 2012 and 2011, the Company did not write-off any inventory that had expired or was otherwise unuseable.Inventory expensed as part of cost of goods sold during the six months ended November 30, 2012 was $44,654 (November 30, 2011 - $139,917). - 9 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 6.Intangible assets: Customer Cost Patents Trademarks List Total Balance, May 31, 2011 $ Additions - - Change due to impairment (339,680 ) - - (339,680 ) Effect of movements in exchange rates Balance, May 31, 2012 Additions - - Change due to impairment (6,314 ) - - (6,314 ) Effect of movements in exchange rates (336,917 ) (62,246 ) (10,985 ) (410,148 ) Balance, November 30, 2012 $ Customer Accumulated amortization and write-downs Patents Trademarks List Total Balance, May 31, 2011 $ ) $ ) $ ) $ ) Amortization (721,405 ) (116,010 ) (20,472 ) (857,887 ) Change due to impairment - - Effect of movements in exchange rates (409,730 ) (64,880 ) (11,449 ) (486,059 ) Balance, May 31, 2012 (6,979,051 ) (1,107,938 ) (195,518 ) (8,282,507 ) Amortization (195,137 ) (57,834 ) (10,206 ) (263,177 ) Change due to impairment - - Effect of movements in exchange rates Balance, November 30, 2012 $ ) $ ) $ ) $ ) Customer Carrying amounts Patents Trademarks List Total At May 31, 2011 $ At May 31, 2012 $ At November 30, 2012 $ The Company has considered indicators of impairment at November 30, 2012, May 31, 2012 and May 31, 2011.To November 30, 2012, the Company has recorded an aggregate impairment loss of $16,080,357 primarily resulting from a previous write-down of AGGRASTAT intangible assets and from patent applications no longer being pursued or patents being abandoned.The Company recorded a write-down of intangible assets of $6,165 during the six months ended November 30, 2012 (2011 - $215,393) relating to patent applications no longer being pursued and patents being abandoned.The average remaining amortization period of the Company's intangible assets is approximately 4.0 years. For the six months ended November 30, 2012, amortization of intangible assets relating to AGGRASTAT totaling $256,233 (2011 - $408,889) is recognized in cost of goods sold and amortization of non-AGGRASTAT intangible assets totaling $6,944 (2011 - $12,326) and write-downs of intangible assets totaling $6,165 (2011 - $215,393) are recognized in research and development expense. As described in note 7, certain intangible assets were pledged as security against long-term debt. - 10 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 7.Long-term debt: November 30, 2012 May 31, 2012 Manitoba Industrial Opportunities Program loan $ $ Current portion of long-term debt - $ $ Principal repayments to maturity by fiscal year are as follows: 2013 - remaining $ - Less deferred debt issue expenses (net of accumulated amortization of $185,242) $ On July 18, 2011, the Company settled its existing long-term debt in exchange for; i) $4,750,000 in cash; ii) 2,176,003 common shares (32,640,043 pre-consolidation common shares (note 8)) of the Company; and iii) a royalty on future AGGRASTAT sales until May 1, 2023.The royalty is based on four percent of the first $2,000,000 of quarterly AGGRASTAT sales, six percent of quarterly sales between $2,000,000 and $4,000,000 and eight percent of quarterly sales exceeding $4,000,000 payable within 60 days of the end of the preceding quarter.The previous lender has a one-time option to switch the royalty payment from AGGRASTAT to a royalty on MC-1 sales.Management has determined there is no value to the option to switch the royalty. In accordance with the terms of the agreement, if the Company were to dispose of its AGGRASTAT rights, the acquirer would be required to assume the obligations under the royalty agreement. The difference between the carrying amount of the long-term debt extinguished and the consideration paid, comprising cash, equity instruments and the royalty obligation assumed, has been recognized as a gain on the settlement of debt in the statement of net income for the six months ended November 30, 2011.In accordance with IFRIC 19 Extinguishing financial liabilities with equity instruments, the shares issued in partial consideration for the settlement of the debt have been included in consideration paid and measured at their fair value at the date of the settlement of $652,801. As at July 18, 2011 the Company had total Canadian dollar book value of long-term debt of $22,254,966, net of unamortized deferred financing fees of $941,454.The Company also had accrued interest payable of $8,145,865 for a total carrying value of the debt settled on July 18, 2011 of $30,400,831. The gain on the settlement of debt totals $23,931,807 and consideration paid comprised $4,750,000 cash paid, common shares with a value of $652,801 and a royalty obligation valued at $901,915, in addition to legal costs associated with the debt settlement transaction of $164,308. The initial value assigned to the royalty obligation, based on an expected value approach, was estimated at $901,915.The royalty obligation is recorded at amortized cost with the associated cash flows being revised each period resulting in a carrying value at November 30, 2012 of $677,894 (May 31, 2012 - $640,996).The net accretion of the royalty obligation for the six months ended November 30, 2012 of $77,949 (2011 - $61,141) is recorded within finance expense on the Consolidated Statements of Net (Loss) Income and Comprehensive (Loss) Income.Royalties for the six months ended November 30, 2012 totaled $55,132 in regards to the royalty obligation (2011 - $59,675), with payments made during the six months ended November 30, 2012 being $40,887 (2011 - $27,860). - 11 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 7.Long-term debt (continued): On July 18, 2011, the Company borrowed $5,000,000 from the Government of Manitoba, under the Manitoba Industrial Opportunities ("MIOP") Program, to assist in the settlement of the Birmingham long-term debt. The loan bears interest annually at the crown company borrowing rate plus two percent and matures on July 1, 2016.The loan is payable interest only for the first 24 months, with blended principal and interest payments made monthly thereafter until maturity.The loan is secured by the Company's assets and guaranteed by the Chief Executive Officer of the Company and entities controlled by the Chief Executive Officer. The Company issued 1,333,333 common shares (20,000,000 pre-consolidation common shares (note 8)) of the Company with a fair value of $371,834, net of share issue costs of $28,166, in consideration for the guarantee to the Company's Chief Executive Officer and entities controlled by the Chief Executive Officer. In connection with the guarantee the Company entered into an indemnification agreement with the CEOunder which the Company shall pay the Guarantor on demand all amounts paid by the Guarantor pursuant to the guarantee. In addition, under the indemnity agreement the Company agreed to provide certain compensation upon a change in control of the Company.The Company relied on the financial hardship exemption from the minority approval requirement of Multilateral Instrument (MI) 61-101.Specifically, pursuant to MI 61-101, minority approval is not required for a related party transaction in the event of financial hardship in specified circumstances. The Company is required to maintain certain financial and non-financial covenants under the terms of the MIOP loan.As at November 30, 2012, management believes it is in compliance with the terms of the loan. The effective interest rate on the MIOP loan for the period ended November 30, 2012 was 7.0%. 8.Capital stock: (a)Authorized The Company has authorized share capital of an unlimited number of common voting shares, an unlimited number of class A common shares and an unlimited number of preferred shares. The preferred shares may be issued in one or more series, and the directors may fix prior to each series issued, the designation, rights, privileges, restrictions and conditions attached to each series of preferred shares. On November 1, 2012, the Company completed a consolidation of its outstanding share capital on the basis of one post-consolidation share for every fifteen pre-consolidation shares.All comparative figures have been adjusted retrospectively. (b)Shares issued and outstanding Shares issued and outstanding are as follows: Number of Common Shares Amount Balance, May 31, 2011 $ Shares issued on July 18, 2011 Balance, May 31, 2012 $ Balance, November 30, 2012 $ On July 18, 2011, the Company issued 2,176,003 common shares (32,640,043 pre-consolidation common shares) as part of the consideration of the settlement of the Company's existing debt. These shares had a value of $646,801, net of share issue costs of $6,000 (note 7). On July 18, 2011, the Company issued 1,333,333 common shares (20,000,000 pre-consolidation common shares) of the Company in consideration for the guarantee of long-term debt by the Company's Chief Executive Officer and entities controlled by the Chief Executive Officer. These shares had a value of $371,834, net of share issue costs of $28,166 and have been recorded as deferred debt issue costs and are being amortized using the effective interest method (note 7). - 12 - MEDICURE INC. Notes to the Condensed Consolidated Interim Financial Statements (expressed in Canadian dollars) Unaudited 8.Capital stock (continued): (c)Stock option plan The Company has a stock option plan which is administered by the Board of Directors of the Company with stock options granted to directors, management, employees and consultants as a form of compensation. The number of common shares reserved for issuance of stock options is limited to a maximum of 1,829,476 common shares of the Company at any time. The stock options generally are subject to vesting over a period up to three years and have a maximum term of ten years. On July 18, 2011, the Company issued 836,133 stock options (12,541,945 pre-consolidation stock options) to employees and consultants of the Company, including the Chief Executive Officer and Chief Operating Officer, at an exercise price of $1.50 per common share ($0.10 pre-consolidation per common share).The options vested immediately and expire after ten years. Changes in the number of options outstanding during the six months ended November 30, 2012 and 2011 are as follows: November 30, 2012 November 30, 2011 Weighted Weighted average average exercise exercise Shares price Shares price Balance, beginning of period $ $ Granted - - Forfeited, cancelled or expired (4,258 ) (28,333 ) Balance, end of period $ $ Options exercisable, end of period $ $ Options outstanding at November 30, 2012 consist of the following: Range of Number Weighted average remaining Options outstanding weighted average Number exercise prices outstanding contractual life exercise price exercisable $
